Exhibit Execution Copy REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of December 30, 2009 between ANIKA THERAPEUTICS INC., a company incorporated under the laws of the Commonwealth of Massachusetts (the “Company”) and FIDIA FARMACEUTICI S.P.A., a company incorporated under the laws of Italy (the “Investor”). RECITALS WHEREAS, pursuant to that certain Sale and Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”), the Company has agreed to issue to the Investor 1,981,192 shares (the “Shares”) of the Company’s common stock, par value U.S. $0.01 per share (“Common Stock”), pursuant to the terms and conditions of the Purchase Agreement and for the consideration specified therein; and WHEREAS, it is a condition precedent to the closing under the Purchase Agreement that the Company and the Investor have entered into this Agreement. NOW, THEREFORE, in consideration of the recitals and the mutual premises, covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions.For purposes of this Agreement: 1.1.“Damages” means any loss, damage, or liability (joint or several) to which a party hereto may become subject under the Securities Act, the Exchange Act, or other U.S. federal or U.S. state law, insofar as such loss, damage, or liability (or any action in respect thereof) arises out of or is based upon (i) any untrue statement or alleged untrue statement of a material fact contained in any registration statement of the Company, including any preliminary prospectus or final prospectus contained therein or any amendments or supplements thereto; (ii)an omission or alleged omission to state therein a material fact required to be stated therein, or necessary to make the statements therein not misleading; or (iii) any violation or alleged violation by the indemnifying party (or any of its agents or Affiliates (as defined in the Purchase Agreement)) of the Securities Act, the Exchange Act, any state securities law, or any rule or regulation promulgated under the Securities Act, the Exchange
